
	
		III
		112th CONGRESS
		2d Session
		S. RES. 356
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2012
			Mrs. Feinstein (for
			 herself, Mr. Lieberman,
			 Mr. Rubio, Mrs.
			 Boxer, Mr. Durbin,
			 Mr. McCain, Mr.
			 Webb, Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Leahy, Mr.
			 Cardin, Mr. Menendez, and
			 Mr. Johanns) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			March 28, 2012
			Reported by Mr. Kerry,
			 without amendment and an amendment to the preamble
		
		
			March 29, 2012
			Considered and agreed to with an amended
			 preamble
		
		RESOLUTION
		Expressing support for the people of
		  Tibet.
	
	
		Whereas
			 Tibet is the center of Tibetan Buddhism, and His Holiness the Dalai Lama,
			 Tenzin Gyatso, is the most revered figure in Tibetan Buddhism;
		Whereas
			 the Government of the People’s Republic of China continues to enforce policies
			 that infringe on fundamental freedoms of Tibetans, including punitive security
			 measures against monasteries, mass arrests, and restrictions on freedom to
			 practice religion;
		Whereas
			 both the Dalai Lama and the Kalon Tripa, Dr. Lobsang Sangay, the prime minister
			 democratically elected by the Tibetan exile community, have specifically stated
			 that they do not seek independence for Tibet from China;
		Whereas, in his inaugural address on August
			 8, 2011, Kalon Tripa Sangay stated that he will continue the Middle-Way
			 policy, which seeks genuine autonomy for Tibet within the People’s Republic of
			 China;
		Whereas
			 according to the Department of State’s 2011 Report on Tibet Negotiations, since
			 2002, nine rounds of talks between the Government of the People’s Republic of
			 China and envoys of the Dalai Lama have not borne concrete
			 results;
		Whereas
			 despite persistent efforts by the Dalai Lama and his representatives, the
			 Government of the People’s Republic of China and envoys of the Dalai Lama have
			 not held any formal dialogue since January 2010;
		Whereas, since March 2011, more than two
			 dozen Tibetans have set themselves on fire, and at least 19 have died;
		Whereas
			 the repressive policies of the Government of the People’s Republic of China
			 have created an environment of despair, hopelessness, and frustration among
			 many Tibetans;
		Whereas, on November 1, 2011, the United
			 Nations Special Rapporteur on Freedom of Religion or Belief, Heiner Bielefeldt,
			 expressed concern over restrictive measures implemented by the
			 Government of the People’s Republic of China in Tibetan monasteries, stating
			 that such measures not only curtail the right to freedom of religion or
			 belief, but further exacerbate the existing tensions, and are
			 counterproductive and affirming that the right of members of the
			 monastic community, and the wider community to freely practice their religion,
			 should be fully respected and guaranteed by the Chinese
			 Government;
		Whereas, on January 24, 2012, Maria Otero,
			 Under Secretary for Civilian Security, Democracy and Human Rights, and United
			 States Special Coordinator for Tibetan Issues, issued a statement expressing
			 concern about reports of violence and continuing heightened tensions in
			 Tibetan areas of China, including reports of security forces in Sichuan
			 province opening fire on protesters, killing some and injuring
			 others;
		Whereas
			 the Constitution of the People’s Republic of China guarantees freedom of
			 religious belief for all citizens, but the July-December 2010 International
			 Religious Freedom Report of the Department of State states that the
			 [Chinese] government’s repression of religious freedom remained severe in the
			 Tibet Autonomous Region and other Tibetan areas;
		Whereas, on March 10, 2011, His Holiness
			 the Dalai Lama announced that he would relinquish his last remaining
			 governmental duties in the Central Tibetan Administration, and would turn over
			 political authority to the leadership democratically elected by Tibetans in
			 exile;
		Whereas, on March 20, 2011, the Tibetan
			 government in exile conducted competitive democratic elections that were
			 monitored by international observers and deemed free, fair, and consistent with
			 international standards;
		Whereas
			 nearly 50,000 people in over 30 countries, more than half of all the eligible
			 Tibetan exiles voters, participated in the March 20, 2011, elections;
		Whereas
			 Dr. Lobsang Sangay was elected Kalon Tripa, or prime minister, of the Central
			 Tibetan Administration after receiving 55 percent of votes in the March 20,
			 2011, election and was inaugurated on August 8, 2011;
		Whereas
			 Kalon Tripa Sangay was selected to study in the United States under the
			 Department of State's Tibetan Scholarship Program, earning a doctorate in law
			 from Harvard University, and served as a Senior Fellow at the East Asian Legal
			 Studies Program at Harvard Law School;
		Whereas
			 Kalon Tripa Sangay, while at Harvard University, promoted dialogue among
			 Tibetan exiles and Chinese students and visiting Chinese scholars to enhance
			 mutual understanding and advance the prospects for reconciliation; and
		Whereas
			 it is the objective of the United States Government, consistent across
			 administrations of different political parties and as articulated in the
			 Tibetan Policy Act of 2002 (subtitle B of title VI of Public Law 107–228; 22
			 U.S.C. 6901 note) to promote a substantive dialogue between the Government of
			 the People’s Republic of China and the Dalai Lama or his representatives in
			 order to secure genuine autonomy for the Tibetan people within China: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)mourns the death of Tibetans who have
			 self-immolated and deplores the repressive policies targeting Tibetans;
			(2)calls on the Government of the People's
			 Republic of China to suspend implementation of religious control regulations,
			 reassess religious and security policies implemented since 2008 in Tibet, and
			 resume a dialogue with Tibetan Buddhist leaders, including the Dalai Lama or
			 his representatives, to resolve underlying grievances;
			(3)calls on the Government of the People’s
			 Republic of China to release all persons that have been arbitrarily detained;
			 to cease the intimidation, harassment and detention of peaceful protestors; and
			 to allow unrestricted access to journalists, foreign diplomats, and
			 international organizations to Tibet;
			(4)calls on the Secretary of State to seek
			 from the Government of the People’s Republic of China a full accounting of the
			 forcible removal of monks from Kirti Monastery, including an explanation of the
			 pretext or conditions under which monks were removed and their current
			 whereabouts;
			(5)commends His Holiness the Dalai Lama for
			 his decision to devolve his political power in favor of a democratic
			 system;
			(6)congratulates Tibetans living in exile for
			 holding, on March 20, 2011, a competitive, multi-candidate election that was
			 free, fair, and met international electoral standards;
			(7)reaffirms the unwavering friendship between
			 the people of the United States and the people of Tibet; and
			(8)both—
				(A)calls on the Department of State to fully
			 implement the Tibetan Policy Act of 2002 (subtitle B of title VI of Public Law
			 107–228; 22 U.S.C. 6901 note), including the stipulation that the Secretary of
			 State seek to establish an office in Lhasa, Tibet, to monitor political,
			 economic, and cultural developments in Tibet, and also to provide
			 consular protection and citizen services in emergencies; and
				(B)urges that the agreement to permit China to
			 open further diplomatic missions in the United States should be contingent upon
			 the establishment of a United States Government consulate in Lhasa,
			 Tibet.
				
